UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number: 0-54096 SMSA Treemont Acquisition Corp. (Exact name of registrant as specified in charter) Nevada 27-2969090 (State of incorporation) (IRS Employer Identification No.) Ruixing Industry Park Dongping County Shandong Province, 271509 People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 86-538-241-7858 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act):YES¨NOx State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: July 25, 2012, 13,294,497 shares of common stock EXPLANATORY NOTE In this report, unless the context otherwise requires, the terms “SMSA,” “the Company,” “we,” “us,” and “our” refers to the combined business of SMSA Treemont Acquisition Corp., its wholly-owned subsidiaries Xiangrui Pharmaceutical International Limited (“Xiangrui”) and Tai’an Yisheng Management& Consulting Co., Ltd., and its operating entity Shandong Xiangrui Pharmacy Co., Ltd. (“Shandong Xiangrui”). We are a Nevada holding company and conduct substantially all of our corn refinery business in China through Shandong Xiangrui. On May13, 2011, we entered into a Share Exchange Agreement (the “Exchange Agreement”) with Xiangrui and its sole shareholder Mr.Chongxin Xu. In connection the Exchange Agreement we issued 12,363,885 newly issued shares of our common stock to Mr.Xu, in exchange for all of the issued and outstanding capital stock of Xiangrui. The shares we issued to Mr.Xu constitute 93% of our issued and outstanding capital stock on a fully-diluted basis as of and immediately after the consummation of the transactions contemplated by the Exchange Agreement. Prior to the Exchange Agreement, we were a shell company with nominal operations. For accounting purposes, the share exchange transaction was treated as a reverse acquisition with Xiangrui as the acquirer and SMSA as the acquired party. When we refer in this report to business and financial information for periods prior to the consummation of the reverse acquisition, we are referring to the business and financial information of Shandong Xiangrui on a single entity basis unless the context suggests otherwise. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements, which reflect our views with respect to future events and financial performance. These forward-looking statements are subject to certain uncertainties and other factors that could cause actual results to differ materially from such statements. These forward-looking statements are identified by, among other things, the words “anticipates,” “believes,” “estimates,” “expects,” “plans,” “projects,” “targets” and similar expressions. Any statements that refer to projections of our future financial performance, our anticipated growth and trends in our business, our goals, strategies, focus and plans, and other characterizations of future events or circumstances, including statements expressing general optimism about future operating results and the development of our products, are forward-looking statements. Forward-looking statements are subject to certain events, risks, and uncertainties that may be outside of our control. When considering forward-looking statements, you should carefully review the risks, uncertainties and other cautionary statements in this report as they identify certain important factors that could cause actual results to differ materially from those expressed in or implied by the forward-looking statements. These factors include, among others, the risks described under Item1A and elsewhere in this report, as well as in the other reports and documents we file with the SEC. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date the statement was made. Except to the extent required by applicable securities laws, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET CONTENTS Page Independant Auditor's Report 2 Unaudited Condensed Consolidated Balance Sheet 3 - 4 Unaudited Condensed Consolidated Income Statement 5 Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Equity 6 Unaudited Condensed Consolidated Cash Flow Statement 7-8 Notes to Unaudited Condensed Consolidated Financial Statements 9- 25 1 INDEPENDENT AUDITORS’ REPORT PCPAR[ 2012]-[B1114] Board of Directors and Shareholders of SMSA TREEMONT ACQUISITION CORP. We have reviewed the accompanying consolidated balance sheet of SMSA Treemont Acquisition Corp. (the “Company”) and its subsidiaries (combined as the "Group") as of June 30, 2012, and the related statements of income, and cash flows for the period then ended, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the management of the Company. A review consists principally of inquiries of company personnel and analytical procedures applied to financial data. It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with generally accepted accounting principles. BDO China Shu Lun Pan Certified Public Accountants LLP Shanghai, China July 27, 2012 2 SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET Notes 30 JUNE 31 DECEMBER 2011 US$ US$ ASSETS Current Assets Cash Restricted Cash Notes receivable 3 Accounts receivable, net 3 Inventories, net Advances to third party suppliers Other receivables VAT paid in advance 4 - Deferred tax assets 10 　 Total Current Assets Non-current Assets Long-term equity investment 5 - Property, plant and equipment, net 6 Land use rights, net 7 Total Non-current Assets TOTAL ASSETS The accompanying notes are integral part of the financial statements. 3 SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (CONTINUED) Notes 30 JUNE 31 DECEMBER 2011 US$ US$ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities Short-term bank borrowings 8 Accounts payable to third parties Notes payable 9 Advance from third party customers Payroll and welfare payable Accrued expenses Amounts due to related parties 14 Income tax payable VAT payable 4 - Miscellaneous taxes payable 11 Amountspayable to constructors 12 Other payables to third parties Total Current Liabilities Non-current liabilities Deferred tax liabilities 10 Total Non-current Liabilities Total Liabilities Shareholders' Equity Common stock, $.0001 par value, 13,294,500shares authorized, issued and outstanding Additional paid−in capital Statutory reserves 13 Accumulated other comprehensive income ) ) Retained earnings Total Shareholders’ Equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY The accompanying notes are integral part of the financial statements. 4 SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED INCOME STATEMENT THREE MONTHS ENDED 30 JUNE SIX MONTHS ENDED 30 JUNE Notes US$ US$ US$ US$ Revenues Cornstarch 16 Glucose 16 Others Total Revenues Cost of Sales Cornstarch 16 Glucose 16 Others Total Cost of Sales Gross Profit Operating expenses Selling and distribution General and administrative Total Operating Expenses Interest income Interest expenses Foreign exchange gain - - Gain/(Loss) from disposals of fixed assets - ) - Other Income, net ) ) Income/(Loss) Before Income Tax Expenses ) Income tax expenses 10 ) NETINCOME ) Basic and diluted weighted average shares outstanding Basic net earnings per share ) The accompanying notes are integral part of the financial statements. 5 SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY Common Stock Additional Paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive loss Total shareholders’ equity US$ US$ US$ US$ US$ US$ (Note 1) Balance as at 31 December 2011 ) Net income - Foreign currency translation adjustment - Total comprehensive income - - - New shares issued - Appropriation of statutory reserve - - ) - - Contribution from shareholders - Balance as at 30 June 2012 ) The accompanying notes are integral part of the financial statements. 6 SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED CASH FLOW STATEMENT SIX MONTHS ENDED 30 JUNE US$ US$ CASH FLOWS FROM OPERATING ACTIVITIES Net income Adjustment to reconcile net income to net cash provided by operating activities Depreciation of property, plant and equipment Amortization of land use rights Allowance for doubtful accounts - Finance expense Loss from disposals of fixed assets Changes in operating assets and liabilities Accounts receivable to third parties ) ) Notes receivable Advances to third party suppliers, net Other receivables ) ) VAT paid in advance ) - Amounts due from related parties - ) Inventories ) Accounts payable to third parties Tax payable ) Advances from third party customers Payroll and welfare payable Other payables to third parties ) ) Amounts due to related parties Accrued expenses Deferred tax assets Deferred tax liabilities ) Net cash provided by operating activities The accompanying notes are integral part of the financial statements. 7 SMSA TREEMONT ACQUISITION CORP. UNAUDITED CONDENSED CONSOLIDATED CASH FLOW STATEMENT (CONTINUED) SIX MONTHS ENDED 30 JUNE US$ US$ CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from disposal of property, plant and equipment - (Increase)/release of restricted cash ) Acquisition of long-term equity investment ) - Purchases of property, plant and equipment ) ) 　 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Bank loan repaid ) ) Interest paid ) ) Proceeds from additional paid-in capital - Proceeds from additional short-term bank borrowings Increase of notes payable Net cash (used in)/provided by financing activities ) Effect of foreign exchange rate changes Net increase/ (decrease) in cash 2,281,459　 ) Cash, beginning of period Cash, end of the period Supplementary disclosure of cash flow information: Interest expenses paid Income taxes paid The accompanying notes are integral part of the financial statements. 8 SMSA TREEMONT ACQUISITION CORP. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STAETMENTS 1. CORPORATE INFORMATION AND BASIS OF PRESENTATION a) Corporate Information SMSA Treemont Acquisition Corp. (the “Company”) was originally incorporated in the State of Nevada on 3 May 2010 to effect the reincorporation of Treemont Management Services, Inc., a Texas corporation, mandated by the plan of reorganization as discussed below. On 17 January 2007, Treemont Management Services, Inc. and its affiliated companies (collectively "SMS Companies”), filed a petition for reorganization under Chapter11 of the United States Bankruptcy Code. On 1 August 2007, the bankruptcy court confirmed the First Amended, Modified Chapter11 Plan (the “Plan”), as presented by SMS Companies and their creditors. The effective date of the Plan was 10 August 2007. Xiangrui Pharmaceutical International Limited (“Xiangrui”) was incorporated in the British Virgin Islands on 29 November 2010.Tai’an Yisheng Management & Consulting Co., Ltd (“WFOE”) was incorporated by Xiangrui on 6 May 2011 as a wholly foreign owned enterprise in China.Xiangrui is a holding company that has no operations or assets other than its ownership of all of the capital stock of the WFOE. On 9 May 2011, the WFOE entered into a series of variable interest entity contractual agreements (the "VIE Agreements") with Shandong Xiangrui Pharmacy Co., Ltd., (“Shandong Xiangrui”), a PRC company and its shareholders.The VIE Agreements are comprised of a series of agreements, including an Exclusive Technical and Consulting Service Agreement, Management Fee Payment Agreement, Equity Interest Pledge Agreement, Exclusive Equity Interest Purchase Agreement, Operating Agreement and Proxy Agreement, through which the WFOE has the right to advise, consult, manage and operate the Company for an annual consulting services fee in the amount of the Company’s yearly net income before tax.In order to further reinforce the WFOE’s rights to control and operate the Company, the Company’s shareholders have entrusted their shareholder’s rights in the Company to a person designated by the WFOE. As a result of entering the abovementioned agreements, the WFOE deems to control Shandong Xiangrui as a Variable Interest Entity as required by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 810-10 Consolidated of Variable Interest Entities. On 12 May 2011, the Company issued to New Fortress Group, Ltd., 400,000 restricted shares of common stock at a price of $0.001 per share in consideration for in country due diligence services provided to the Company in connection with the evaluation of merits of the exchange transaction with Xiangrui. On 13 May 2011, the Company entered into the Share Exchange Agreement with Xiangrui and its sole shareholder, Mr.Xu. Pursuant to the Share Exchange Agreement the Company issued 12,363,885 newly created shares to Mr.Xu, and became the sole shareholder of Xiangrui. The shares the Company issued to Mr.Xu constitute 93% of our issued and outstanding capital stock on a fully-diluted basis as of and immediately after the consummation of the transactions contemplated by the share exchange. 9 SMSA TREEMONT ACQUISITION CORP. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STAETMENTS (CONTINUED) 1. CORPORATE INFORMATION AND BASIS OF PRESENTATION (CONTINUED) The following table illustrates the equity transactions of the Company during the year 2011. Common Stock Shares Amount(US$) Shares issued as of 31 December 2010 New shares issued Recapitalization for reverse acquisition Balance as of 31 December2011 This transaction has been accounted as a reverse acquisition and recapitalization of the Company whereby Xiangrui is deemed to be the accounting acquirer (legal acquiree) and the Company the accounting acquiree (legal acquirer).The historical financial statements for periods prior to 13 May 2011 are those of consolidated results of Xiangrui and the Company. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a) Principles of Consolidation The accompanying consolidated financial statements include the financial statements of the Company, Xiangrui, the WFOE and Shandong Xiangrui (the “Group”). All significant inter-company accounts and transactions have been eliminated in consolidation. The Group has adopted FIN 46R which requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. b) Basis of Preparation The financial statements have been prepared and presented in accordance with the accounting principles generally accepted in the United States of America (US GAAP). c) Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the balance sheet dates and the reported amounts of revenues and expenses during the reporting periods. Significant estimates and assumptions reflected in the financial statements include, but are not limited to, revenue recognition, allowance for doubtful accounts, provision for inventories, useful lives of property and equipment and intangible assets, income tax and tax related valuation allowance, and contingencies. Actual results could differ significantly from those estimates. 10 SMSA TREEMONT ACQUISITION CORP. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STAETMENTS (CONTINUED) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) d) Foreign Currency The functional currency of the Group is Chinese Renminbi (RMB), as determined based on the criteria of FASB ASC 830 Foreign Currency Matters. The Group uses the U.S. dollar for financial reporting purposes. The Group translates assets and liabilities into U.S. dollars using the applicable exchange rate quoted by the People’s Bank of China at the balance sheet date. The income and expenses items are translated using average rates during the reporting period. Adjustments resulting from the translation of financial statements from RMB into U.S. dollars are recorded in shareholders' equity as part of accumulated other comprehensive income – translation adjustments. The exchange rates used for the translation are listed below. Period end exchange rate Year end exchange rate US$:RMB US$:RMB June 30, 2012 N/A December 31, 2011 N/A Three months average Six months average US$:RMB US$:RMB Second quarter of 2012 N/A First half of 2012 N/A Second quarter of 2011 N/A First half of 2011 N/A e) Fair Value of Financial Instruments The Group adopted ASC 820 Fair Value Measurements and Disclosures. ASC 820 defines fair value, establishes a framework for measuring fair value, and requires disclosures to be provided on fair value measurement. ASC 820 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: ●
